DETAILED ACTION 
                                                Notice of Pre-AIA  or AIA  Status

1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                EXAMINER’S AMENDMENT
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312.

To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with John Ogilvie on 05/27/2021.

The application has been amended as follows:

               1.            (Currently Amended) A cybersecurity configured system, with storage item access attempt intrusion risk scoring configured for providing cybersecurity, the system comprising:
at least one processor;
a digital memory in operable communication with the processor; 
a collection of scored-tuples, residing in the digital memory, each scored-tuple including a scored-tuple accessor ID and a scored-tuple storage item ID and a scored-anomaly score corresponding to a storage access attempt, each scored-tuple accessor ID associated with a user who made the storage access attempt and each scored-tuple storage item ID identifying a scored-tuple storage item targeted by the storage access attempt;
a tuple-to-score, residing in the digital memory, including a tuple-to-score accessor ID and a tuple-to-score storage item ID, and having a space allocated to hold a tuple-to-score anomaly score which has not yet been assigned to the tuple-to-score, the tuple-to-score storage item ID identifying a tuple-to-score storage item; and
a risk assessment mechanism, residing at least partially in the digital memory, which upon execution by the processor performs a process that includes (a) collaboratively filtering a plurality of the scored-tuples, thereby (b) computing a collaborative filtering anomaly score usable as an inverse measure of intrusion risk.
                                                                                                                                                      
               2.            (Currently Amended) The cybersecurity configured system of claim 1, wherein the following conditions are met:
the system includes a first subset of scored-tuples which includes a first subset of scored-tuple accessor IDs and a first subset of scored-tuple storage item IDs;
the system includes a second subset of scored-tuples which includes a second subset of scored-tuple accessor IDs and a second subset of scored-tuple storage item IDs;
the first subset of scored-tuple accessor IDs does not overlap the second subset of scored-tuple accessor IDs;
the first subset of scored-tuple storage item IDs does not overlap the second subset of scored-tuple storage item IDs;
anomaly score of the first set of scored-tuples is above a specified access-allowable threshold;
a second average scored-tuple anomaly score of the second set of scored-tuples is also above the access-allowable threshold;
the tuple-to-score accessor ID is in the first set of scored-tuples;
the tuple-to-score storage item ID is in the second set of scored-tuples; and
the computed collaborative filtering anomaly score of the tuple-to-score is below the access-allowable threshold.

               3.            (Currently Amended) The cybersecurity configured system of claim 1, wherein the risk assessment mechanism resides in and is configured to operatively communicate with at least one of the following: a cloud service, a cloud infrastructure, a virtual machine.

               4.            (Currently Amended) The cybersecurity configured system of claim 1, wherein the risk assessment mechanism comprises code configured to upon execution perform at least one of the following: a singular value decomposition, a principal component analysis, a probabilistic matrix factorization, or a non-negative matrix factorization.

               7.            (Currently Amended) A process for providing cybersecurity by automatically scoring a storage item access attempt with respect to intrusion risk, the process comprising:
automatically forming a tuple-to-score, in response to an attempt by a user to access a storage item, the tuple-to-score including a tuple-to-score accessor ID and a tuple-to-score storage item ID, the tuple-to-score accessor ID associated with the user and the tuple-to-score storage item ID identifying the storage item relative to other storage items;
anomaly score at least in part by collaboratively filtering a plurality of scored-tuples, each scored-tuple including (a) a scored-tuple accessor ID which differs from the tuple-to-score accessor ID, (b) a scored-tuple storage item ID which matches the tuple-to-score storage item ID, and (c) a scored-tuple anomaly score corresponding to the scored-tuple accessor ID and scored-tuple storage item ID; and 
automatically taking at least one of the following actions based at least in part on the computed collaborative filtering anomaly score, thereby using the collaborative filtering anomaly score as an inverse measure of intrusion risk:
preventing or terminating access to the storage item by the user when the computed collaborative filtering anomaly score is lower than a specified access-prevention threshold;
alerting an administrator or a security monitoring task to the access to the storage item by the user when the computed collaborative filtering anomaly score is lower than a specified access-alert threshold; or
allowing the user to access the storage item when the computed collaborative filtering anomaly score is above a specified access-allowable threshold.

               12.          (Currently Amended) The process of claim 7, wherein computing the collaborative filtering anomaly score comprises performing a memory-based collaborative filtering.

anomaly score comprises performing a model-based collaborative filtering.
                                                                                                                                  
               14.          (Currently Amended) The process of claim 7, wherein computing the collaborative filtering anomaly score comprises performing a matrix factorization.

               15.          (Currently Amended) The process of claim 7, wherein computing the collaborative filtering anomaly score comprises performing at least one of the following: a singular value decomposition, a principal component analysis, a probabilistic matrix factorization, or a non-negative matrix factorization.

               16.          (Currently Amended) A process performed in a cloud for providing cybersecurity by automatically scoring a storage item access attempt with respect to intrusion risk, the process comprising:
automatically forming a tuple-to-score in response to an attempt to access a storage item which is stored in the cloud, the tuple-to-score including a tuple-to-score accessor ID and a tuple-to-score storage item ID, the tuple-to-score storage item ID identifying the storage item relative to other storage items;
automatically computing a collaborative filtering anomaly score at least in part by collaboratively filtering a plurality of scored-tuples, each scored-tuple including (a) a scored-tuple accessor ID which differs from the tuple-to-score accessor ID, (b) a scored-tuple storage item ID which matches the tuple-to-score storage item ID, and (c) a scored-tuple anomaly score 
automatically taking at least one of the following actions based at least in part on the computed collaborative filtering anomaly score, thereby using the collaborative filtering anomaly score as an inverse measure of intrusion risk:
preventing or terminating access to the storage item via the tuple-to-score accessor ID when the computed collaborative filtering anomaly score is lower than a specified access-prevention threshold;
alerting an administrator or a security monitoring task to the access to the storage item when the computed collaborative filtering anomaly score is lower than a specified access-alert threshold; or
allowing the attempted access the storage item when the computed collaborative filtering anomaly score is above a specified access-allowable threshold.

                              18.          (Currently Amended) The process of claim 16, wherein computing the collaborative filtering anomaly score comprises performing a model-based collaborative filtering based at least in part on other attempts to access the storage item.

                            20.          (Currently Amended) The process of claim 16, wherein the collaborative filtering anomaly score is less than 0.15 on a scale where 0.0 represents entirely abnormal behavior and 1.0 represents entirely normal behavior, or an equivalently low collaborative filtering anomaly score on another scale, and wherein the one or more actions which are taken based at least in part on the computed collaborative filtering anomaly score exclude allowing the attempted access.
                                          Allowance Subject Matter

3.    Claims 1-20 are allowed.

                                             EXAMINER’S COMM ENTS
4.    This communication warrants No Examiner's Reason for Allowance, the remarks filed on 01/12/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance is evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA CATTUNGAL whose telephone number is (571)270-0506.
The examiner can normally be reached on MON-FRI: 7:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 -272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431